DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/25/22 has been entered.
Response to Arguments
The amendments accompanying the RCE of 1/25/22 have been entered. 

Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments regarding the rejection of claim 18 citing Kuttinen as a secondary reference, applicant argues “Kuttinen discloses a rock drilling rig rather than a horizontal directional drilling rig” (page 8). However, the examiner notes that the rejection is not based on Kuttinen alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rather, as indicated in the rejection below, the examiner relies upon Riel to teach the horizontal directional drilling rig. The combination is obvious, as asserted by the examiner, for the reason(s) discussed below in the rejection. 
Regarding applicant’s arguments regarding the rejection of claim 18 citing Kirkhope as a secondary reference, applicant argues, “Kirkhope teaches to shut down the system which is not the same as adjusting performance” (page 7). The examiner respectfully notes, as is discussed in additional detail in the rejection below, that the claim in question is a method claim and the claim limitation in question has been phrased as a contingent limitation. MPEP 2111.04(II) states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In this case, the cited prior art teaches all that is required to be taught under the broadest reasonable interpretation of the claim.
Regarding claims 19-23, applicant argues that “The cited prior art does not teach or suggest adjusting the performance of at least one of the other traverse carrier drive components if one of the traverse carrier drive components is identified as having substandard performance, or adjusting the performance of at least one of the other drill pipe rotation components if one of the drill pipe rotation components is identified as having substandard performance, or adjusting the performance of at least one of the other power control components if one of the power control components is identified as having substandard performance”. The examiner respectfully acknowledges applicant’s 
To place claim 19 and its dependent claims in condition for allowance, the examiner respectfully recommends claim amendments to incorporate the allowable subject matter identified for claim 6, such as by indicating the claim 19 uses the system of claim 6 or positively requiring the “substandard performance” for the recited components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel (US 20060243490 A1), in view of Kuttinen (US 20130214928 A1).

(Fig 1, HDD rig 30) includes traverse carrier drive components disposed on a traverse carrier (Fig 1, traverse carrier/carriage assembly 40 with components such as drive motors 142 seen in Fig 8/9, for example, are the on traverse carrier/carriage 40) and drill pipe rotation components disposed on the traverse carrier (Fig 8/9, Para 0050, components include at least planetary gearboxes 144 and output spindle 148, “The preferred rotary gearbox and the preferred output spindle applies rotational torque to a drill pipe or a string of drill pipes”). 
            Riel is silent on a method comprising electronically monitoring the performance and/or life cycle of one or more of the recited components. 
            Kuttinen teaches electronically monitoring the performance and/or life cycle of electric motors (Para 0036, “the drive equipment 16 includes one or more electric engines M, which generate the power required in the transfer drive” where “control unit C may comprise load monitoring KV that is arranged to monitor the load in one or more components K included in the drive equipment 16 and connected to the electric driving system”). 
It would have been obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to have modified the invention disclosed by Riel by electronically monitoring the performance and/or life cycle of electric motors as disclosed by Kuttinen because “[b]y means of the load monitoring KV it is possible to avoid damaging of the electric driving system and other default and dangerous situations resulting from the load” (Para 0036 of Kuttinen) and/or it would be applying a 
     As a result of the modification, Riel, in view of Kuttinen teaches electronically monitoring the performance and/or life cycle of one or more of the following: 
electric drive motors of the traverse carrier drive components (The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which does not require that this element be taught.); 
electric drive motors of the drill pipe rotation components (The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which does not require that this element be taught.); 
power control components that supply power to the traverse carrier drive components and the drill pipe rotation components  (Para 0035 of Riel, “HDD assembly 30 preferably includes a pair of power units 32 and 34 […] it is contemplated within the scope of the invention that any suitable power source such as electric motors”. Para 0035-0036, the power units 32 and 34 supply power to the traverse carrier drive components and the drill pipe rotation components of the carriage 40 of the assembly 30. Para 0036 of Kuittinen, “the drive equipment 16 includes one or more electric engines M, which generate the power required in the transfer drive” where “control unit C may comprise load monitoring KV that is arranged to monitor the load in one or more components K included in the drive equipment 16 and connected to the electric driving system”. In other words, as modified, the electric load monitoring/performance monitoring system KV is being applied to the electric motors 32/34 of Riel, these motors of Riel power the entire HDD rig, and its recited subcomponents. The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which may be satisfied by teaching this limitation or teaching that discussed above.); 
if one of the electric drive motors of the traverse carrier drive components is identified as having substandard performance, adjusting the performance of another component on the horizontal directional drilling rig; or if one of the electric drive motors of the drill pipe rotation components is identified as having substandard performance, adjusting the performance of another component on the horizontal directional drilling rig; or if one of the power control components is identified as having substandard performance, adjusting the performance of another component on the horizontal directional drilling rig (The examiner notes that the limitation is presently phrased as a contingent limitation which does not require any of the element have a substandard performance and is in a method claim. MPEP 2111.04(II) states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” As previously asserted by applicant, “the combination of Riel and Kuttinen does not teach or suggest identifying substandard performance” on page 8 of the reply of 12/28/21; accordingly, because the claim is contingent on “if” a particular component is identified as having substandard performance and the claimed method can be practiced without identifying a substandard performance, the claim limitation does not require the subsequent step of adjusting performance in the recited manner).  

Claim 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel (US 20060243490 A1), in view of Kirkhope (US 20150226013 A1).

Regarding claim 18, Riel teaches a horizontal directional drilling rig operation method, the horizontal directional drilling rig (Fig 1, HDD rig 30) includes traverse carrier drive components disposed on a traverse carrier (Fig 1, traverse carrier/carriage assembly 40 with components such as drive motors 142 seen in Fig 8/9, for example, are the on traverse carrier/carriage 40) and drill pipe rotation components disposed on the traverse carrier (Fig 8/9, Para 0050, components include at least planetary gearboxes 144 and output spindle 148 which are on the traverse carrier/carriage 40, “The preferred rotary gearbox and the preferred output spindle applies rotational torque to a drill pipe or a string of drill pipes”). 
Riel is silent on a method comprising electronically monitoring the performance and/or life cycle of one or more of the recited components. 
            Kirkhope teaches a wellbore component life monitoring system (Abstract). 

Riel as modified by Kirkhope teaches electronically monitoring the performance and/or life cycle (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components) of one or more of the following: 
electric drive motors of the traverse carrier drive components (Para 0034 Kirkhope as a modification teaches the identification of electric motors the traverse carrier drive component as exceeding the maximum number of cycles for the component. Fig 8/9, Para 0050 of Riel indicates that there are “carriage drive motors 142”, and suggests that each of the motors 142 may be “an electric motor”. The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which may be satisfied by teaching this limitation or teaching that discussed below.); 
electric drive motors of the drill pipe rotation components (The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which does not require that this element be taught.); 
power control components that supply power to the traverse carrier drive components and the drill pipe rotation components (Para 0035, “HDD assembly 30 preferably includes a pair of power units 32 and 34 […]”. Para 0036, “the preferred modified HDD assembly 30 also includes rotary and carriage assembly 40” and accordingly, the power units 32 and 34 supply power to the traverse carrier drive components and the drill pipe rotation components of the carriage 40. Additionally, as discussed in Para 0035 the hydraulic system is connected to the power units and as discussed in Para 0038, “hydraulic cylinders [of the hydraulic system] may be provided to move the rotary and carriage assembly”. The examiner notes that the claim merely requires a single alternative of the list of alternatives provided, which may be satisfied by teaching this limitation or teaching that discussed above.) 
if one of the electric drive motors of the traverse carrier drive components is identified as having substandard performance, adjusting the performance of another component on the horizontal directional drilling rig; or if one of the electric drive motors of the drill pipe rotation components is identified as having substandard performance, adjusting the performance of another component on the horizontal directional drilling rig; or if one of the power control components is identified as having substandard (The examiner notes that the limitation is presently phrased as a contingent limitation which does not require any of the element have a substandard performance and is in a method claim. MPEP 2111.04(II) states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” As previously asserted by applicant, “Kirkhope contains absolutely zero disclosure of identifying a defective one of a plurality of similar components (i.e. traverse carrier drive components, drill pipe rotation components, or power control components)” on page 19 of the brief of 12/05/19; accordingly because the claim is contingent on “if” a particular component is identified as having substandard performance and the claimed method can be practiced without identifying a substandard performance, the claim limitation does not require the subsequent step of adjusting performance in the recited manner).  

Regarding claim 19, Riel teaches a horizontal directional drilling rig operation method, the horizontal directional drilling rig (Fig 1, HDD rig 30) includes traverse carrier drive components disposed on a traverse carrier (Fig 1, traverse carrier/carriage assembly 40 with components such as gearboxes 140 and drive motors 142 seen in Figs 8-9, for example, are the on traverse carrier/carriage 40) and drill pipe rotation components disposed on the traverse carrier (Fig 8/9, Para 0050, components include at least planetary gearboxes 144 and output spindle 148 which are on the traverse carrier/carriage 40, “The preferred rotary gearbox and the preferred output spindle applies rotational torque to a drill pipe or a string of drill pipes”). 
Riel is silent on a method comprising electronically monitoring the performance and/or life cycle of one or more of the recited components. 
            Kirkhope teaches a wellbore component life monitoring system (Abstract). 
It would have been obvious for one of ordinary skill in the art before the effectivefiling date of the claimed invention to have modified the invention disclosed by Riel by utilizing a wellbore component life monitoring system and applying it to each of the mechanical components as disclosed by Kirkhope because it would be applying a known technique to a known method (utilizing a wellbore component Ife monitoring system) ready for improvement (the assembly of Riel is largely mechanical and subject to failure over time; additionally as indicated in Para 0035 of Riel, “repair or maintenance” of the system is expected) to yield predictable results (to identify potential failures and/or allow for pre-emptive or preventive action).  The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components as discussed below. 
Riel as modified by Kirkhope teaches electronically monitoring the performance and/or life cycle (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components. The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components) of one or more of the following: 
the traverse carrier drive components (Fig 1, traverse carrier/carriage assembly 40 with components such as gearboxes 140 and drive motors 142 seen in Fig 8/9, for example, are the on traverse carrier/carriage 40); 
the drill pipe rotation components (Fig 8/9, Para 0050, components include at least planetary gearboxes 144 and output spindle 148, “The preferred rotary gearbox and the preferred output spindle applies rotational torque to a drill pipe or a string of drill pipes”); 
power control components that supply power to the traverse carrier drive components and the drill pipe rotation components  (Para 0035, “HDD assembly 30 preferably includes a pair of power units 32 and 34 […]” which supply lower to the HDD assembly. Para 0036, “the preferred modified HDD assembly 30 also includes rotary and carriage assembly 40”. The power units 32 and 34 would naturally supply power to the traverse carrier drive components and the drill pipe rotation components of the carriage 40, as they are elements of the HDD assembly.) ;
based on the electronic monitoring, identifying a specific one of the traverse carrier drive components, a specific one of the drill pipe rotation components, or a specific one of the power control components as having substandard performance and/or being at the end of its life cycle (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components. The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components, above); and 
adjusting the performance of at least one of the other traverse carrier drive components if one of the traverse carrier drive components is identified as having substandard performance, or adjusting the performance of at least one of the other drill pipe rotation components if one of the drill pipe rotation components is identified as having substandard performance, or adjusting the performance of at least one of the other power control components if one of the power control components is identified as having substandard performance (The examiner notes that the limitation is presently phrased as a contingent limitation which does not require any of the element have a substandard performance and is in a method claim. MPEP 2111.04(II) states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” As previously asserted by applicant, “Kirkhope contains absolutely zero disclosure of identifying a defective one of a plurality of similar components (i.e. traverse carrier drive components, drill pipe rotation components, or power control components)” on page 19 of the brief of 12/05/19; accordingly because the claim is contingent on “if” a particular component is identified as having substandard performance and the claimed method can be practiced without identifying a substandard performance, the claim limitation does not require the subsequent step of adjusting performance in the recited manner).  

Regarding claim 20, Riel as modified further teaches wherein each one of the traverse carrier drive components comprises an electric drive motor and a gearbox engaged with the electric drive motor (Fig 1, Para 0050 traverse carrier/carriage assembly 40 with drive planetary gearboxes 140 engaged with drive motors 142 seen in Figs 8-9; motors, “may be powered by and suitable power source such as an electric motor and the like”), and comprising monitoring the performance and/or life cycles of the electric drive motors and the gearboxes  (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components. The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components, above).  

Regarding claim 21, Riel as modified further teaches wherein each one of the drill pipe rotation components comprises an electric drive motor and a gearbox engaged with the electric drive motor (Fig 8/9, Para 0050, components include at least planetary gearboxes 144 and output spindle 148, which are engaged with motors 146, which “may be powered by and suitable power source such as an electric motor and the like”, “The preferred rotary gearbox and the preferred output spindle applies rotational torque to a drill pipe or a string of drill pipes”), and comprising monitoring (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components. The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components).  

Regarding claim 23, Riel as modified further teaches electronically monitoring the performance and/or life cycles of each of the traverse carrier drive components, the drill pipe rotation components, and the power control components (Para 0034 of Kirkhope teaches the monitoring system identifying “the consumed life of the component has exceeded its expected life” and thus requires monitoring at least the life cycle of the components; Para 0011-0012, the methods are applicable to multiple, diverse components. The examiner notes as modified, above, the life monitoring system has been incorporated for each of the components).  .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel (US 20060243490 A1), in view of Kirkhope (US 20150226013 A1), further in view of Lowe (US 20070246261 A1).


	Lowe teaches wherein the power control components comprise variable frequency drives electrically connected to the electric drive motors (Fig 4, VFDS 21, 22, 23, and 24 are electrically connected to a myriad of different systems including pipe rotation system 12 and traverse carrier system 13, with their corresponding motors 43, 44 and connected to each other electrically via controller 30. As a modification to Riel, these would be the recited electric drive motors of the HDD system).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Riel, in view of Kirkhope by having the power control components comprise variable frequency drives electrically connected to the electric drive motors, with its accompanying automated control system as disclosed by Lowe because of their improved motor response times and improved torque control (Para 0056). Additionally the modification “allows for increased safety due to automated controls which decrease the potential for human error” (Para 0058). 

Allowable Subject Matter
Claims 6-17 are allowed. The reasons for allowance are already made clear in the prosecution record of the case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 







/THEODORE N YAO/Examiner, Art Unit 3676